Citation Nr: 1047337	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-06 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to posttraumatic stress disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for musculoligamentous strain, right knee.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for musculoligamentous strain, left knee.

4.  Entitlement to an initial compensable evaluation for an 
allergy disorder, to include chronic cough.

5.  Entitlement to an increased evaluation for service-connected 
posttraumatic stress disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to December 
2002, and from January 2005 to July 2006.  The Veteran had 
additional service in the National Guard from August 2001 to 
August 2002, and from December 2002 to January 2005.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  
The issue of entitlement to service connection for erectile 
dysfunction, to include as secondary to posttraumatic stress 
disorder (PTSD) was remanded by the Board in February 2010 for 
additional development.

A February 2010 Board decision included decisions on the issues 
of entitlement to an initial evaluation in excess of 10 percent 
for chronic right shoulder supraspinatus tendinopathy with 
subacromial impingement syndrome, and entitlement to an initial 
compensable evaluation for right lower extremity radiculopathy 
associated with chronic lumbosacral strain.  The Board provided 
partial grants for both of these claims, finding that a 20 
percent evaluation was warranted for the Veteran's right shoulder 
disorder and a 10 percent evaluation was warranted for the 
Veteran's right leg radiculopathy.  The Board decision 
specifically denied evaluations in excess of those awarded.

Subsequently, a March 2010 rating decision implemented parts of 
the February 2010 Board decision, including assigning a 20 
percent evaluation for the Veteran's right shoulder disorder and 
a 10 percent evaluation for the Veteran's right leg 
radiculopathy.  In July 2010, the Veteran's representative 
submitted a notice of disagreement with all of the issues 
contained in the March 2010 rating decision, including those 
involving the evaluations assigned for the Veteran's right 
shoulder disorder and left leg radiculopathy.

As discussed above, in February 2010, the Board denied an 
evaluation in excess of 20 percent for the Veteran's right 
shoulder disorder and an evaluation in excess of 10 percent for 
the Veteran's right leg radiculopathy.  The February 2010 Board 
decision is final.  38 C.F.R. § 20.1100 (2010).  While the March 
2010 rating decision included these issues, the inclusion was 
simply for the purposes of implementation of the Board's final 
February 2010 decision.  Accordingly, the March 2010 rating 
decision cannot be appealed by a notice of disagreement with 
respect to the issues of entitlement an initial evaluation in 
excess of 20 percent for chronic right shoulder supraspinatus 
tendinopathy with subacromial impingement syndrome, and 
entitlement to an initial evaluation for right lower extremity 
radiculopathy associated with chronic lumbosacral strain.  As 
such, the July 2010 statement from the Veteran's representative 
cannot be treated as a notice of disagreement with respect to 
these two issues, and must instead be considered a new claim for 
increased evaluations for both disorders.  These issues have not 
been developed for appellate review and are therefore referred to 
the RO for appropriate disposition.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record does 
not demonstrate that the Veteran's currently diagnosed erectile 
dysfunction is related to military service or to a 
service-connected disability.

2.  The medical evidence of record shows that the Veteran's right 
knee disability is manifested by pain, crepitus, and limitation 
of motion to, at most, 115 degrees of flexion and 5 degrees of 
extension.

3.  The medical evidence of record shows that the Veteran's left 
knee disability is manifested by pain, crepitus, and limitation 
of motion to, at most, 115 degrees of flexion and 5 degrees of 
extension.

4.  The medical evidence of record shows that the Veteran's 
allergy disorder with chronic cough is manifested by a constant 
cough and two weeks of seasonal allergies per year.

5.  The medical evidence of record shows that the Veteran's PTSD 
is manifested by bad dreams or nightmares twice a week; mild 
intrusive thoughts; mild flashbacks, mild physiological 
reactions; mild to transient efforts to avoid talking or thinking 
of trauma; mild efforts to avoid places, situations, or people 
associated with trauma; moderate estrangement; moderate affective 
restriction; mild diminished interests or activities; mild 
difficulty falling or staying asleep; moderate irritability or 
outbursts of anger; moderate hypervigilance; good concentration; 
and a transient exaggerated startle reaction.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in, or aggravated by, 
active military service, nor is it proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria for an initial evaluation in excess of 10 
percent for musculoligamentous strain, right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2010).

3.  The criteria for an initial evaluation in excess of 10 
percent for musculoligamentous strain, left knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2010).

4.  The criteria for an initial compensable evaluation for 
allergy disorder with chronic cough have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107, 7104(b) (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (2010).

5.  The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
With respect to the erectile dysfunction, right knee, left knee, 
and allergy disorder claims, letters dated in December 2006, 
February 2007, May 2007, December 2007, July 2008, and September 
2008 satisfied the duty to notify provisions, including 
readjudication of the claims following the initial notices.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the Veteran's PTSD claim, the Veteran was 
provided with a letter satisfying the duty to notify provisions 
in July 2010.  While the Veteran's claim was not readjudicated 
following this notice, the evidence of record demonstrates that 
the Veteran had appealed the initial rating assigned for his PTSD 
by an August 2007 rating decision.  During the course of this 
previous appeal, the Veteran received a letter which satisfied 
the duty to notify provisions in February 2008.  While the letter 
itself was dated over two years prior to the April 2010 rating 
decision from which the present claim arose, the appeal itself 
was not resolved until February 2010, when the Board denied the 
Veteran's claim.  At the time of the Board's February 2010 
decision, it was found that the Veteran had been properly 
notified by VA regarding the rating assigned for his PTSD claim.  
There is no evidence of record that would indicate that, in the 
short time period between the February 2010 Board decision and 
the April 2010 rating decision, the Veteran and his 
representative both became 'uninformed' for the purposes of the 
duty to notify.  In fact, the Veteran's July 2010 notice of 
disagreement includes extensive discussion of case law and VA 
regulations, including references to VA development requirements 
and the duty to assist.  Accordingly, the evidence of record 
shows that the Veteran's representative has actual knowledge of 
the duty to notify and assist.  Furthermore, in August 2010, the 
Veteran's representative specifically acknowledged receiving the 
July 2010 letter and did not make any further requests with 
regard to that claim, other than for VA to wait 30 days before 
deciding the claim.  As that time period has now expired, the 
Board finds that the Veteran was supplied with information 
sufficient for a reasonable person to understand what was needed.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Accordingly, the Board finds that the failure to readjudicate the 
Veteran's PTSD claim following the July 2010 letter is harmless 
and the Board concludes that further development and additional 
efforts to assist or notify the Veteran in accordance with 38 
C.F.R. § 3.159 would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran).

The Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations sufficient for adjudication purposes 
were provided to the Veteran in connection with his claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  There is no indication in the 
record that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (holding that although Veterans Claims 
Assistance Act notice errors are presumed prejudicial, reversal 
is not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).

Erectile Dysfunction

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by a 
service connected disability or (b) aggravated by a service 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any 
complaints or diagnosis of erectile dysfunction.

After separation from military service, in a November 2007 
statement the Veteran reported that he experienced erectile 
dysfunction, but had not discussed it with anyone.

A January 2008 VA genitourinary examination report stated that 
the Veteran's claims file and medical records had been reviewed.  
After a review of the Veteran's reported history, the examiner 
stated that the most likely etiology for the Veteran's erectile 
dysfunction was a psychological disorder.  After physical 
examination, the diagnosis was erectile dysfunction.  The 
examiner opined that the Veteran's erectile dysfunction was not 
caused by PTSD.  The basis for the opinion was that the examiner 
had consulted with another physician, who stated that "there has 
been no literature that will support that PTSD affects the 
mechanism of erections or that PTSD will aggravate [erectile 
dysfunction]."

In March 2008, the Veteran submitted brief summaries of several 
medical reports which discussed a relationship between PTSD and 
sexual dysfunction.

An October 2009 VA outpatient medical report gave an assessment 
of erectile dysfunction of psychogenic origin which was related 
to stress.

An August 2010 VA genitourinary examination report stated that 
the Veteran's claims file and medical records had been reviewed, 
including the Veteran's private medical records, service medical 
records, VA medical records, veteran's lay statements, and 
medical literature.  After a review of the Veteran's reported 
history, the examiner stated that the most likely etiology for 
the Veteran's erectile dysfunction was undetermined.  After 
physical examination, the diagnosis was erectile dysfunction.  
The examiner opined that it was less likely as not that the 
Veteran's erectile dysfunction was caused by, a result of, or 
aggravated by military service or the Veteran's service-connected 
PTSD.  The basis for the opinion was that, while medical 
literature demonstrated that stress could cause sexual 
dysfunction, such as an altered libido, it did not demonstrate 
that PTSD was related to erectile dysfunction.  The examiner 
specifically stated that in the Veteran's specific case, his 
erectile dysfunction was "less likely as not specifically due 
to, or permanently aggravated by, his PTSD."  Based on the 
Veteran's symptoms, the examiner opined that the Veteran's 
erectile dysfunction was "at least as likely as not represents a 
physiologic condition independent of his PTSD symptomatology."  
The examiner also opined that it was less likely as not due to, a 
result of, or aggravated by active military service.


The probative evidence of record shows that the Veteran's 
erectile dysfunction is not related to military service or to a 
service-connected disability.  The Veteran's service treatment 
records are negative for any complaints or diagnosis of erectile 
dysfunction, and there is no medical evidence of record that 
erectile dysfunction was diagnosed prior to January 2008.  In 
addition, the probative medical evidence of record does not 
relate the Veteran's currently diagnosed erectile dysfunction to 
military service or to a service-connected disability.  

While the January 2008 VA genitourinary examination report stated 
that the most likely etiology for the Veteran's erectile 
dysfunction was a psychological disorder, this was an initial 
statement made prior to a physical examination of the Veteran.  
Following physical examination and consultation with another 
physician, the VA examiner opined that the Veteran's erectile 
dysfunction was not related to PTSD.

Subsequent to this report, the Veteran submitted brief summaries 
of several medical reports which discussed a relationship between 
PTSD and sexual dysfunction.  These medical reports were generic 
discussions of general medical conditions without any reference 
to the Veteran's specific case.  Accordingly, these medical 
reports are not competent evidence of a nexus between the 
Veteran's erectile dysfunction and his service-connected PTSD.  
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to establish 
a nexus between current disability and military service); Sacks 
v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical 
article or treatise can provide support for a claim, but must be 
combined with an opinion of a medical professional and be 
reflective of the specific facts of a case as opposed to a 
discussion of generic relationships).

While the October 2009 VA outpatient medical report stated that 
the Veteran's erectile dysfunction was psychogenic and stress-
related, no basis for this etiological opinion was given.  
Accordingly, the October 2009 VA outpatient medical report 
warrants low probative weight.  Finally, the August 2010 VA 
genitourinary examiner reviewed the Veteran's entire claims file, 
which at that time included the medical reports submitted by the 
Veteran.  The examiner specifically acknowledged that stress 
could cause sexual dysfunction, but differentiated that from 
erectile dysfunction in general and from the Veteran's symptoms 
in specific.  The opinion given was that the Veteran's erectile 
dysfunction was not related to PTSD or military service, and 
likely had a physiologic etiology.

The Veteran's lay statements are competent evidence of his 
observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007) (noting that lay testimony is competent evidence to 
establish observable symptomatology but not competent evidence to 
establish medical etiology or render medical opinions); 
Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding 
that, "[a]s a layperson, an appellant is competent to provide 
information regarding visible, or otherwise observable, symptoms 
of disability").  Moreover, the Veteran's statements as to these 
observations are credible.  

However, the Veteran's statements alone are not sufficient to 
prove his currently diagnosed erectile dysfunction is related to 
military service or to a service-connected disability.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As he 
is not a physician, the Veteran's statements are not competent 
evidence that his currently diagnosed erectile dysfunction is 
related to military service or to a service-connected disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the competent and 
probative evidence of record does not demonstrate that the 
Veteran's currently diagnosed erectile dysfunction is related to 
military service or to a service-connected disability.  As such, 
service connection for erectile dysfunction is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial and Increased Evaluations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  The appeal of the Veteran's right knee, left knee, and 
allergy disorder claims is based on the assignment of initial 
evaluations following initial awards of service connection for 
those disabilities.  As such, evidence contemporaneous with the 
claims and the initial rating decisions are most probative of the 
degree of disability existing when the initial ratings were 
assigned and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial ratings, staged ratings may be assigned 
for separate periods of time.  Id.

Knees

Service connection for musculoligamentous strain, right knee, and 
musculoligamentous strain, left knee, was granted by a March 2010 
rating decision and a 10 percent evaluation was assigned for each 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
effective July 15, 2006.

A September 2006 private medical report stated that the Veteran 
complained of right knee pain over the previous year.  He 
reported knee popping, but denied weakness and locking.  On 
physical examination of the Veteran's right knee, there was no 
swelling or tenderness with palpation.  The Veteran had a full 
range of motion without pain.  There was crepitus at the patella 
with flexion and extension, and positive McMurray's test.  There 
was also crepitus of the left knee.  On x-ray examination of the 
Veteran's right knee, there was no fracture or degenerative 
changes, but the patella was not midline.  The impression was 
right knee pain with questionable patella femoral syndrome.

A September 2006 VA general medical examination report stated 
that, on physical examination, the Veteran had bilateral knee 
range of motion to 140 degrees of flexion and 0 degrees of 
extension.  There was no instability noted on anterior, 
posterior, varus, or valgus stress.  There was no local warmth, 
redness, or effusion.  Lachman's, McMurray's, and patellar 
inhibition tests were all negative, bilaterally.  The examiner 
stated that there were no objective findings of pain, weakness, 
excess fatigability, incoordination, lack of endurance, or loss 
of range-of-motion with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
examiner stated that the Veteran's extremities were normal.

In a December 2006 VA outpatient medical report, the Veteran 
complained of chronic knee pain.  On physical examination, there 
was crepitus in both knees.  The diagnosis was bilateral knee 
pain.

In a February 2007 VA joints examination report, the Veteran 
complained of bilateral knee pain.  He denied constitutional 
symptoms and incapacitating episodes of arthritis.  The Veteran 
also denied functional limitations in standing and walking.  On 
physical examination, the Veteran's gait was normal, without 
evidence of abnormal weight bearing.  There was no loss of a bone 
or part of a bone, inflammatory arthritis, and joint ankylosis.  
On x-ray examination, the Veteran's bilateral knees were normal.  
On range of motion testing, the Veteran had bilateral knee ranges 
of motion to 130 degrees of flexion and 0 degrees of extension.  
There was mild pain on motion.  The Veteran had no crepitus, but 
there was some popping of the left knee.  There was no 
ligamentous laxity noted.  On examination, repetitive motion 
resulted in mild pain throughout all ranges of motion, but 
without weakness, fatigue, or incoordination.  The examiner 
characterized the Veteran's major functional impact as pain with 
repetitive use, but without additional limitations on repetitive 
use.  The examiner stated that the Veteran did not have joint 
instability.  The diagnosis was musculoligamentous strain of both 
knees.

In a September 2008 VA outpatient medical report, the Veteran 
complained of bilateral knee pain, with occasional locking and 
giving way.  He reported that he experienced greater pain in the 
left knee, but greater instability in the right knee.

In an October 2009 VA outpatient medical report, the Veteran 
complained of bilateral knee pain, with right knee giving way.

In an August 2010 VA joints examination report, the Veteran 
complained of bilateral knee pain, aching, stiffness, catching, 
popping, and grinding.  He reported that the right knee was 
generally worse than the left.  The Veteran stated that flare-ups 
occurred on a weekly basis and were precipitated by overactivity 
and weather conditions.  He reported increased stiffness in the 
morning, but did not describe any buckling or giving way.  The 
Veteran denied locking and significant swelling.  He reported 
that flare-ups lasted from a period of hours to up to two days, 
and he characterized them as being moderate in severity.  The 
Veteran denied time lost from work or periods of complete 
incapacity due to his knee disabilities.

On physical examination, the Veteran's gait was normal, with no 
evidence of abnormal weight bearing, and no loss of a bone or 
part of the bone.  There also was no inflammatory arthritis or 
ankylosis.  On range of motion testing, the range of motion of 
both knees was to 120 degrees of flexion, with pain at 115 
degrees; and 0 degrees of extension, with pain at 5 degrees.  
Repetitive motion resulted in increased pain, without additional 
weakness, excess fatigability, incoordination, lack of endurance, 
or additional loss of range of motion.  On examination, there was 
no effusion, swelling, warmth, or joint laxity.  There was 
bilateral crepitus, snapping, popping, grinding, subpatellar 
tenderness, and parapatellar tenderness.  On x-ray examination, 
the Veteran's bilateral knees were normal.  The diagnosis was 
bilateral knee musculoligamentous strain.  The examiner stated 
that the disorder had significant effects on the Veteran's usual 
occupation from decreased mobility, problems lifting and 
carrying, and pain.  As a result, the Veteran had been assigned 
different duties.  The Veteran's knee disorders had a moderate 
effect on chores, exercise, sports, and recreation, and a mild 
effect on traveling and driving.

Limitation of motion of knee joints is rated under Diagnostic 
Code 5260 for flexion, and Diagnostic Code 5261 for extension.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees is 
noncompensable; flexion that is limited to 45 degrees warrants a 
10 percent evaluation; and flexion that is limited to 30 degrees 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Under Diagnostic Code 5261, extension that is limited 
to 5 degrees is noncompensable; extension that is limited to 10 
degrees warrants a 10 percent evaluation; and extension that is 
limited to 15 degrees warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Normal motion of a knee is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 
4.71, Plate II (2010).  Recurrent subluxation or lateral 
instability of the knee warrants a 10 percent evaluation when it 
is slight and a 20 percent evaluation when it is moderate.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

The medical evidence of record shows that the Veteran's bilateral 
knee disabilities are manifested by pain, crepitus, and 
limitation of motion to, at most, 115 degrees of flexion and 5 
degrees of extension.  Accordingly, a rating in excess of 10 
percent is not warranted for either knee under either Diagnostic 
Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  In addition, separate ratings for limitation of 
flexion and extension are not warranted for either knee, as the 
record does not show that the Veteran's knee ranges of motion 
have ever been limited to a compensable degree in either flexion 
or extension.  See Id.; see also VAOPGCPREC 9-04, 69 Fed. Reg. 
59990 (2004).

The Veteran has reported bilateral knee pain on use, a contention 
which is substantiated by the medical evidence of record.  
However, the August 2010 VA joints examination report provided 
the Veteran's ranges of motion and specifically took pain and 
repetitive motion into account.  Accordingly, the preponderance 
of the medical evidence of record does not demonstrate that the 
Veteran experienced pain or other symptoms which caused 
additional limitations sufficient to warrant evaluations in 
excess of 10 percent for either knee.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 206.

As for other provisions under the Schedule, the Veteran's 
bilateral knees have never been ankylosed, there was no malunion 
or nonunion of either the tibia and fibula, there were no 
symptoms from the removal or dislocation of semilunar cartilage, 
and the Veteran does not have arthritis of either knee.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5258, 5259, 5262 
(2010); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly initial 
evaluations in excess of 10 percent are not warranted under these 
diagnostic codes.

Furthermore, a separate evaluation for instability is not 
warranted for either knee, as the medical evidence of record does 
not show recurrent subluxation or lateral instability.  While the 
Veteran reported experiencing instability on multiple occasions, 
no instability has ever been found on physical examination.  
Accordingly, an evaluation for instability is not warranted for 
either knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

As these issues deals with the ratings assigned following the 
original claims for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned evaluations reflects, at most, 
the degree of impairment shown since the date of the grant of 
service connection for musculoligamentous strain of the right and 
left knees, there is no basis for staged ratings with respect to 
these claims.  Fenderson, 12 Vet. App. at 126.


Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not contemplated 
by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disabilities 
rating for musculoligamentous strain of the right and left knees 
inadequate.  The Veteran's knee disabilities were evaluated under 
38 C.F.R. § 4.71a, for limitation of motion, the criteria of 
which is found by the Board to specifically contemplate the 
Veteran's level of disability and symptomatology.  As noted 
above, both of the Veteran's knee disabilities are manifested by 
pain, crepitus, and limitation of motion to, at most, 115 degrees 
of flexion and 5 degrees of extension.  When comparing these 
disability pictures with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are more 
than adequately contemplated by the disabilities ratings assigned 
for his right and left knee disabilities.  Ratings in excess of 
the currently assigned ratings are provided for certain 
manifestations of knee disorders, but the medical evidence 
reflects that those manifestations are not present in this case.  
The criteria for 10 percent ratings for the Veteran's 
musculoligamentous strain of the right and left knees more than 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned schedular 
evaluations are adequate and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, and 5261.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
does not show findings that meet the criteria for initial ratings 
in excess of 10 percent, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 56; see also Massey, 7 Vet. App. at 208.

Allergy Disorder

Service connection for allergy disorder, to include chronic 
cough, was granted by a March 2010 rating decision and a 
noncompensable evaluation was assigned under 38 C.F.R. § 4.97, 
Diagnostic Code 6599-6522, effective July 15, 2006.  In the 
selection of code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the residual 
condition on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the number 
assigned to the injury or disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded by 
a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in 
this case indicates that an unlisted respiratory disorder, under 
Diagnostic Code 6599, was the service-connected disorder, and 
allergic or vasomotor rhinitis, under Diagnostic Code 6522, was a 
residual condition.  See Id. (unlisted disabilities requiring 
rating by analogy will be coded by the numbers of the most 
closely related body part and "99").

In a September 2006 VA general medical examination report, the 
Veteran denied experiencing nose and sinus symptoms.  On physical 
examination, the Veteran's nasal vestibule, turbinates, and 
septum were normal.  He had no polyps or obstruction and his 
sinuses were normal.  No mouth, throat, or neck abnormalities 
were noted.


In a November 2006 private medical report, the Veteran reported 
experiencing a cough for the previous two weeks which occurred 
constantly and was productive.  He reported some throat 
irritation, chills, and fevers.  The Veteran denied shortness of 
breath and ear pain.  On physical examination, the Veteran's nose 
was without discharge.  His oropharynx had no erythema, tonsillar 
exudates, or drainage.  The Veteran's lungs were clear to 
auscultation, bilaterally, with normal respiratory effort.  The 
impression was bronchitis.

In an April 2007 private medical report, the Veteran complained 
of possible seasonal allergies.  He reported sneezing a lot over 
the previous two weeks with watery eyes, nasal congestion, and 
sinus congestion.  On physical examination, the Veteran's 
turbinates were erythematous but not swollen.  There were clear 
nasal secretions.  His oropharynx had no erythema, tonsillar 
exudates, or drainage.  The Veteran's lungs were clear to 
auscultation, bilaterally, with normal respiratory effort.  The 
impression was seasonal allergies.

In a May 2007 VA respiratory examination report, the Veteran 
complained of a constant or near-constant cough that was 
non-productive.  He reported that he felt like there was always 
something in his throat, but denied lung and breathing 
difficulties.  On physical examination, the Veteran had normal 
heart sounds.  There was no venous congestion, venous edema, or 
abnormal respiratory findings.  The Veteran's diaphragm excursion 
and chest expansion were normal.  There was no chest wall 
scarring or deformity.  There were no conditions that might be 
associated with pulmonary restrictive disease and the Veteran did 
not have asthma.  There was bilateral nasal inferior turbinate 
hypertrophy with "almost obstruction" of the right nares.  The 
posterior pharynx was reddened, the uvula was midline, there was 
no tonsillar hypertrophy, and the tongue and teeth were normal.  
On x-ray examination, there was no acute cardiopulmonary disease.  
Spirometry results were within normal limits.  The diagnosis was 
chronic cough which had no significant effects on the Veteran's 
general occupation.

In a September 2008 VA outpatient medical report, the Veteran 
complained of allergic rhinitis with throat clearing.  On 
physical examination, the Veteran was normocephalic.  The 
Veteran's neck was supple, without lymphadenopathy, thyromegaly, 
or carotid bruits.  He had normal breath sounds, posteriorly, 
without rales, rhonchi, or wheezes.

In an October 2009 VA outpatient medical report, the Veteran 
complained of a chronic cough with throat clearing.  On physical 
examination, the oropharynx had a small airway.  The Veteran's 
neck was supple, without lymphadenopathy, thyromegaly, or carotid 
bruits.  His lungs were clear to auscultation, without rales, 
rhonchi, or wheezes.  The assessment was chronic cough.

In an August 2010 VA nose, sinus, larynx, and pharynx examination 
report, the Veteran complained of chronic throat clearing.  He 
reported that he experienced allergy symptoms for two weeks per 
year during the summer, including sneezing, watery eyes, and 
nasal congestion.  He reported that he cleared his throat with a 
slight cough which was nonproductive.  The Veteran denied any 
ongoing rhinorrhea, sinus, or nasal congestion.  The Veteran 
denied sinus headaches, sinus trauma, or nasal trauma.  He 
reported that the symptoms had been persistent and stable for the 
previous years.  The Veteran reported that he had not lost any 
time from work or experienced any periods of complete incapacity 
over the previous year due to the disorder.

On physical examination, there was no evidence of sinus disease 
or soft palate abnormality.  The Veteran did not have nasal 
obstruction; septal deviation; permanent hypertrophy of the 
turbinates from bacterial rhinitis; rhinoscleroma; tissue loss, 
scarring, or deformity of the nose; or evidence of Wegener's 
granulomatosis or granulomatous infection.  The Veteran did not 
have residuals of an injury to the pharynx or nasopharynx.  The 
diagnosis was seasonal allergies with chronic cough which had no 
significant effects on the Veteran's general occupation.

The Veteran's initial noncompensable evaluation indicates that 
the requirements for a compensable rating have not been met.  See 
38 C.F.R. § 4.31 (2010) (noting that where the schedule does not 
provide a zero percent rating, a zero percent shall be assigned 
if the requirements for a compensable rating are not met); see 
also 38 C.F.R. § 4.97, Diagnostic Code 6522 (assigning 10 percent 
and 30 percent evaluations for rhinitis).  For allergic or 
vasomotor rhinitis, a 10 percent rating is assigned for rhinitis 
without polyps when there is greater than 50 percent obstruction 
of nasal passages on both sides or complete obstruction of one 
side, and a maximum 30 percent evaluation is assigned for 
rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

The medical evidence of record shows that the Veteran's allergy 
disorder with chronic cough is manifested by a constant cough and 
two weeks of seasonal allergies per year.  The preponderance of 
the evidence of record does not show that the Veteran's allergy 
disorder with chronic cough has been manifested by polyps, 
greater than 50 percent obstruction of nasal passages on both 
sides, or complete obstruction of one side.  With regard to 
polyps, there is no medical evidence that the Veteran has ever 
had nasal polyps.  With regard to nasal obstruction, the medical 
evidence of record does not show that the Veteran's allergy 
disorder results in greater than 50 percent obstruction of nasal 
passages on both sides or complete obstruction of one side.  
Nasal obstruction was shown on physical examination a single 
time, namely during the May 2007 VA respiratory examination 
report.  That report stated that the Veteran's right nares were 
"almost" obstructed.  The characterization "almost" obstructed 
implies a lack of total obstruction.  Accordingly, the May 2007 
VA respiratory examination report does not demonstrate that the 
Veteran had greater than 50 percent obstruction of nasal passages 
on both sides, or complete obstruction of one side.  Accordingly, 
an initial compensable evaluation is not warranted for the 
Veteran's seasonal allergic rhinitis under Diagnostic Code 6522.

The Board has considered rating the Veteran's allergy disorder 
with chronic cough under all other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  However, the medical evidence does not demonstrate that 
the Veteran has a traumatic deviated nasal septum; loss of part 
of the nose or scars; pansinusitis; ethmoid sinusitis; frontal 
sinusitis; maxillary sinusitis; sphenoid sinusitis; chronic or 
tuberculous laryngitis; total laryngectomy; complete organic 
aphonia, stenosis of the larynx; injuries to the pharynx; 
bacterial rhinitis; or granulomatous rhinitis.  38 C.F.R. § 4.97, 
Diagnostic Codes 6502, 6504, 6510, 6511, 6512, 6514, 6515, 6516, 
6518, 6519, 6520, 6521, 6523, 6524 (2010).  Accordingly a 
compensable evaluation for allergy disorder with chronic cough is 
not warranted under any alternative diagnostic codes.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned noncompensable evaluation 
reflects, at most, the degree of impairment shown since the date 
of the grant of service connection for allergy disorder with 
chronic cough, there is no basis for staged ratings with respect 
to this claim.  Fenderson, 12 Vet. App. at 126.

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his noncompensable 
disability rating for allergy disorder with chronic cough 
inadequate.  The Veteran's allergy disorder with chronic cough 
was evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6522, the 
criteria of which is found by the Board to specifically 
contemplate the Veteran's level of disability and symptomatology.  
As noted above, the Veteran's allergy disorder with chronic cough 
is manifested by a constant cough and two weeks of seasonal 
allergies per year.  When comparing this disability picture with 
the symptoms contemplated by the Schedule, the Board finds that 
the Veteran's symptoms are more than adequately contemplated by 
the noncompensable disability rating for his allergy disorder 
with chronic cough.  A rating in excess of the currently assigned 
rating is provided for certain manifestations of allergy 
disorders, but the medical evidence reflects that those 
manifestations are not present in this case.  The noncompensable 
rating currently assigned to the Veteran's allergy disorder with 
chronic cough more than reasonably describes the Veteran's 
disability level and symptomatology and, therefore, the currently 
assigned schedular evaluation is adequate and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see 
also 38 C.F.R. § 4.97, Diagnostic Code 6522.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
of record does not show findings that meet the criteria for a 
compensable evaluation, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 56.

PTSD

Service connection for PTSD was granted by an August 2007 rating 
decision and a 10 percent evaluation was assigned under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, effective July 15, 2006.  
Subsequently, a February 2008 rating decision assigned a 30 
percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective July 15, 2006.

In an April 2010 PTSD examination report, the Veteran stated that 
he had been married for two years, but that the relationship was 
tumultuous and that he and his wife had spoken of divorce.  He 
reported that he and his wife took care of his stepson 
approximately 50 percent of the time, and that his irritability 
had an impact on his wife and stepson.  The Veteran stated that 
since the previous VA medical examination, he did not spend as 
much time with his friends as he used to, and felt that this was 
because he had become more estranged from his peers.  He reported 
that his anger and irritability had caused problems with 
maintaining steady employment, and stated that he had left a job 
recently for that reason.  The Veteran stated that he visited his 
mother and father once every few months even though they live 
close by.  He also reported that he had a sister who lived not 
very far away, but that he rarely made time to see her.  The 
Veteran reported that he did not spend time with anyone or do 
anything anymore other than work and spend time with his wife and 
stepson.  The Veteran denied having activities and leisure 
pursuits.  He denied a history of suicide attempts, violence, and 
assaultiveness.

On psychiatric examination, the Veteran was attired in a work 
outfit.  His speech was slow and clear, and his attitude was 
cooperative and irritable.  The Veteran's affect was restricted 
and his mood was anxious.  His attention and orientation were 
intact in all areas.  The Veteran's thought process and content 
were unremarkable.  He did not have delusions, understood the 
outcome of his behavior, and had partial insight.  The Veteran 
denied sleep impairment and hallucinations.  He did not have 
inappropriate behavior and interpreted proverbs appropriately.  
He did not have obsessive behavior, ritualistic behavior, or 
panic attacks.  There was no homicidal or suicidal ideation and 
the Veteran had good impulse control without episodes of 
violence.  The Veteran had the ability to maintain minimum person 
hygiene and did not have problems with activities of daily 
living.  His memory was normal in all areas.  The examiner 
summarized the Veteran's symptoms, stating that the Veteran had 
bad dreams or nightmares twice a week; mild intrusive thoughts; 
mild flashbacks, mild physiological reactions; mild to transient 
efforts to avoid talking or thinking of trauma; mild efforts to 
avoid places, situations, or people associated with trauma; 
moderate estrangement; moderate affective restriction; mild 
diminished interests or activities; mild difficulty falling or 
staying asleep; moderate irritability or outbursts of anger; 
moderate hypervigilance; good concentration; and a transient 
exaggerated startle reaction.  The examiner stated that the 
Veteran had lost four weeks of work over the previous 12 month 
period due to PTSD symptoms.  The diagnoses were PTSD and alcohol 
abuse.  The examiner assigned a Global Assessment of Functioning 
(GAF) score of 60, which contemplates moderate symptoms, such as 
flat affect, circumstantial speech, or occasional panic attacks, 
or moderate difficulty in social, occupational, or school 
functioning, such as few friends and conflicts with peers or co-
workers.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE 
DSM-IV, 46-47 (1994).

The Schedule provides that assignment of a 30 percent evaluation 
for mental disorders with occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks, although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood; 
anxiety; suspiciousness; panic attacks, weekly or less often; 
chronic sleep impairment; and mild memory loss, such as 
forgetting names, directions, recent events.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 50 percent evaluation is warranted for mental disorders with 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory such 
as, retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.


Applying the above criteria to the facts of the case, the medical 
evidence shows that a 30 percent evaluation under the provisions 
of Diagnostic Code 9411 is appropriate.  The medical evidence of 
record shows that the Veteran's PTSD is manifested by bad dreams 
or nightmares twice a week; mild intrusive thoughts; mild 
flashbacks, mild physiological reactions; mild to transient 
efforts to avoid talking or thinking of trauma; mild efforts to 
avoid places, situations, or people associated with trauma; 
moderate estrangement; moderate affective restriction; mild 
diminished interests or activities; mild difficulty falling or 
staying asleep; moderate irritability or outbursts of anger; 
moderate hypervigilance; good concentration; and transient 
exaggerated startle reaction.  Of these 14 specifically listed 
symptoms, 9 were characterized as being of mild, transient, or 
good severity, 4 were listed as being of moderate severity, and 
one was not characterized at all.  This mild to moderate level of 
severity is consistent with the Veteran's GAF score, which 
contemplated moderate symptoms, bordering on mild symptoms.  See 
DSM-IV.

While the Veteran reports increased social and occupational 
impairment since the time of the previous examination, the 
Veteran remains regularly socially active with his wife and 
stepson, and intermittently socially active with his parents.  In 
addition, the Veteran was able to find employment again within a 
short period of time after resigning from his previous position.  
Furthermore, the VA examiner felt that the Veteran's estrangement 
was only moderate in severity.  Accordingly, the Board finds that 
these symptoms are most analogous with occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of a lack of motivation which results in the 
inability to perform occupational tasks, has been shown.  
Regarding the other criteria for an evaluation of 50 percent, the 
Veteran does not have circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory such as, retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; or impaired abstract thinking.  In sum, the general 
picture presented is that the Veteran's PTSD symptomatology is 
mild to moderate in severity and is most analogous with a 30 
percent evaluation.  As such, an evaluation in excess of 30 
percent is not warranted for the Veteran's service-connected 
PTSD.

After a review of the evidence, the preponderance of the medical 
evidence of record does not demonstrate that a rating in excess 
of 30 percent for the Veteran's PTSD is warranted at any time 
during the period pertinent to this appeal.  38 U.S.C.A. § 5110 
(West 2002); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disability 
rating for PTSD inadequate.  The Veteran's PTSD is evaluated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of 
which is found by the Board to specifically contemplate the 
Veteran's level of disability and symptomatology.  As noted 
above, the Veteran's PTSD is manifested by bad dreams or 
nightmares twice a week; mild intrusive thoughts; mild 
flashbacks, mild physiological reactions; mild to transient 
efforts to avoid talking or thinking of trauma; mild efforts to 
avoid places, situations, or people associated with trauma; 
moderate estrangement; moderate affective restriction; mild 
diminished interests or activities; mild difficulty falling or 
staying asleep; moderate irritability or outbursts of anger; 
moderate hypervigilance; good concentration; and a transient 
exaggerated startle reaction.  When comparing this disability 
picture with the symptoms contemplated by the Schedule, the Board 
finds that the Veteran's symptoms are more than adequately 
contemplated by the 30 percent disability rating currently 
assigned for his PTSD.  A rating in excess of the currently 
assigned 30 rating is provided for certain manifestations of 
PTSD, but the medical evidence reflects that those manifestations 
are not present in this case.  The criteria for a 30 percent 
rating for the Veteran's PTSD more than reasonably describe the 
Veteran's disability level and symptomatology and, therefore, the 
currently assigned schedular evaluation is adequate and no 
referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996); see also 38 C.F.R. § 4.130, Diagnostic Code 9411.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for erectile dysfunction is denied.

An initial evaluation in excess of 10 percent for 
musculoligamentous strain, right knee, is denied.

An initial evaluation in excess of 10 percent for 
musculoligamentous strain, left knee, is denied.

An initially compensable evaluation for allergy disorder with 
chronic cough is denied.

An evaluation in excess of 30 percent for PTSD is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


